DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  for example, regarding claim 1, “ARS” acronym should be spelled out at the first instance of each independent claim and similarly in claim 11.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected 35 U.S.C. 101 as not falling within one of the four statutory categories of invention and directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 10 recites “a computer program stored in a computer-readable recording medium to execute the method” and is not limited to the statutory categories of invention and therefore rejected as being software per se. In other words, “a computer program” is neither a process, machine, manufacture, or composition of matter. A non-limiting example of acceptable language would be to recite: “A non-transitory computer-readable recording medium storing a computer program executable by using a computer.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-14, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US Pub 2010/0235874) in view of Schechinger et al. (US Pub 2008/0066127).
Regarding claim 1, Johnson discloses a method of generating broadcast content responsive to a current usage load of a media providing system comprising: receiving, with a media providing server, a connection signal from a set-top box (para 0071-0073); transmitting with the media providing server, to the set-top box, image identification information of commerce content in response to the connection signal (para 0071-0073, 0076, 0078); generating product state data regarding the image identification information and transmitting the product state data to the set-top box, wherein the generating and the transmitting are performed by the media providing server (para 0071-0073, 0076, 0078; see fig. 2a); 
Johnson does not disclose generating call waiting content and transmitting, to the set-top box, output data about the call waiting content, wherein the generating and the transmitting are performed by the media providing server; receiving with the media providing server, from an ARS server, data regarding a current status of inbound calls to the customer service representatives that includes first call waiting list information; determining whether the first call waiting list information is greater than a predetermined reference number of waiting calls; upon determination that the first call waiting list information is greater than the predetermined reference number of waiting calls, transmitting with the media providing server, to the set-top box, the first call waiting list information via the ARS server; and displaying, by the set-top box, the call waiting content, corresponding to the first call waiting list information.
Schechinger discloses generating call waiting content and transmitting, to the set-top box, output data about the call waiting content, wherein the generating and the transmitting are performed by the media providing server (para 0027; see fig. 4); receiving with the media providing server, from an ARS server, data regarding a current status of inbound calls to the customer service representatives that includes first call waiting list information (para 0027); determining whether the first call waiting list information is greater than a predetermined reference number of waiting calls (para 0027 – giving wait time information to the viewer if agent is not available. As such, a “predetermined reference number of waiting calls” is reached when no agents are available to take the call and then is a wait time shown to the viewer); upon determination that the first call waiting list information is greater than the predetermined reference number of waiting calls, transmitting with the media providing server, to the set-top box, the first call waiting list information via the ARS server (para 0027); and displaying, by the set-top box, the call waiting content, corresponding to the first call waiting list information (para 0027).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Johnson with the teachings of Schechinger in order to determine an approximate wait time to speak to an agent (Schechinger, para 0027).
Regarding claim 2, Schechinger discloses wherein generating the call waiting content further comprises generating: first output content for displaying the first call waiting list information; second output content for displaying at least one order method, or both (para 0027).
	Regarding claim 3, Schechinger discloses further comprising displaying, by the set-top box, order content included in the call waiting content (para 0023 and fig. 5).
Regarding claim 4, Schechinger discloses upon receiving a selection input for the order content, displaying, by the set-top box, order procedure content corresponding to a code value of the selection input (para 0024).
Regarding claim 6, Schechinger discloses wherein generating the call waiting content further comprises: generating first order content of an on-demand ARS order method (para 0027), or generating second order content of a remote-control order method.
Regarding claim 9, Johnson discloses further comprising: receiving, with a data server, a product state data regarding the image identification information; transmitting, to the data server, the product state data request signal comprising a product code corresponding to the image identification information; and generating the product state data by using a response signal of the product state data request signal (para 0076 - 0080).
Regarding claim 10, Schechinger discloses a computer program stored in a computer-readable recording medium to execute the method of claim 1 by using a computer (para 0040).
Regarding claim 11, see rejection of claim 1.
Regarding claim 12, see rejection of claim 2.
Regarding claim 13, see rejection of claim 3.
Regarding claim 14, see rejection of claim 4.
Regarding claim 16, see rejection of claim 6.
Regarding claim 19, wherein the processor is further configured to receive the data regarding the inbound calls to the customer service representatives from the ARS server via a data server (see fig. 4).
Regarding claim 20, see rejection of claim 9.

Allowable Subject Matter
Claims 5, 7-8, 15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652